DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:

IN THE CLAIMS:

	- In claim 20, line 2, the phase “ad/or” has been changed to --- and/or ----.
	
	The above changes to Claim 20 has been made in order to correct indefinite claim language. 


	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a swirl generating device which is in the form of a hollow body about a longitudinal axis and which has a first end facing toward the injector and a second end averted from the injector, wherein the lateral surface of the swirl generating device comprises at least b1) one exhaust-gas inlet opening extending substantially in a longitudinal direction, and b2) one guide element which is fitted adjacent to the exhaust-gas inlet opening and which at least partially covers the exhaust-gas inlet opening in a spaced-apart manner in the interior of the swirl generating device and which serves for diverting an exhaust-gas flow, wherein the guide element is closed in the direction of the first end of the swirl generating device and is open in the direction of the second end of the swirl generating device.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Applicant’s arguments, filed March 24, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  Accordingly, the Office Action mailed on December 24, 2021 has been withdrawn.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents:
	Morey et al. (Pat./Pub. No. US 10767536), and De Rudder et al. (Pat./Pub. No. US 2014/0230411), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        July 01, 2022